Mr. Justice Pam delivered the opinion of the court. Abstract of the Decision. 1. Husband and wife, § 267*—necessity that decree of separate maintenance he supported hy evidence that parties were living apart. In an action for separate maintenance, a decree in favor of the wife cannot stand unless it appears reasonably as a fact that at the time the bill was filed the parties were actually living separate and apart. 2. Husband and wife, § 267*—when evidence insufficient to establish that parties were living apart. In an action for separate maintenance, a finding that at the time the bill was filed the parties were living separate and apart, held not sustained by the evidence where the record shows that at such time the parties were living in the same house, but where there is no evidence in the record tending to show that their relations were changed further than the fact that they did not occupy the same room. 3. Husband and wife, § 257*—when hill for separate maintenance sufficiently alleges that parties were living apart. In an action for separate maintenance, allegations in the bill examined and held sufficiently to allege that at the time the bill was filed the parties were living separate and apart, in the absence of a special demurrer to such allegations, although such facts are not clearly alleged therein.